                                                         Exhibit A to the Complaint
Location: Wesley Chapel, FL                                                                         IP Address: 47.197.33.99
Total Works Infringed: 66                                                                           ISP: Frontier Communications
 Work     Hashes                                                                UTC          Site         Published     Registered   Registration
 1        Info Hash:                                                            04/27/2020   Blacked      08/30/2019    09/17/2019   PA0002216138
          DA971D2F7402C534297829E07593EA81BCA503AF                              02:12:51     Raw
          File Hash:
          ABE8E89102DCC552642A4EACEC85C05B1FF6A2D9DC0AC5C303DFDDDA0CB9F023
 2        Info Hash:                                                            04/26/2020   Tushy        04/19/2020    05/05/2020   PA0002249081
          2FC157F465FF053509F917535AF394401199E23D                              19:36:31
          File Hash:
          3B22BB9ED02B1463809F501E93A9A7C449453E6475F92DE39F2172B7CD90BC5C
 3        Info Hash:                                                            04/14/2020   Blacked      04/11/2020    04/22/2020   PA0002237696
          51587597CB79E1CAD8383A4CA86C4FA1B0EF9D43                              05:49:26
          File Hash:
          BAFDCF065640195A34352C75C9069D68D4BDB897336C2EA90EA7870F373D04C8
 4        Info Hash:                                                            04/14/2020   Tushy        04/12/2020    04/22/2020   PA0002237697
          BB48CF7DC9992D8C711A78BD28D2CCB28046A45D                              05:12:16
          File Hash:
          5AAFF4EF145AA9F5F83CFA07F345F3EAC2F7C14222F0059B85E58381C1F77F66
 5        Info Hash:                                                            03/30/2020   Blacked      03/23/2020    04/17/2020   PA0002246101
          13DA9E31B8AB99701634E11EC8B0341914C90186                              14:08:54     Raw
          File Hash:
          2DA5E068FB64B265B3B9585DEBBC0CCD3359C583F8DC6D1E1D6BB87F3E6C5F7D
 6        Info Hash:                                                            03/24/2020   Blacked      03/17/2020    04/17/2020   PA0002246171
          CEB76A594FE150EEF88A23BC246F2BD06C34B51B                              09:24:16     Raw
          File Hash:
          25B809F274D649A1852905350AC4AA361963AC2B8C4DFAB8C5F85A3DE4F226B7
 7        Info Hash:                                                            03/24/2020   Blacked      03/15/2020    04/15/2020   PA0002246109
          AEE1BB736F21BC0577C314F8E374B4E8CA48414F                              09:22:45
          File Hash:
          1239AE0D70709F9E0A8F51636316E6A7700342BF175E3B349BBF9567960B0692
 8        Info Hash:                                                            03/24/2020   Tushy        03/16/2020    04/15/2020   PA0002244959
          E13282FB597476C863EE77F7F1CE9D4FCE3680B8                              09:22:42
          File Hash:
          00682071DAEB5CE10C349DA50EEECEFFD395A3FED25E4FAB50E9A15851828228
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         03/16/2020   Blacked   07/04/2019   08/27/2019   PA0002213242
       D193B60B267914CE8147333EAC4160FEBE2C0D63                           05:10:43
       File Hash:
       63DFDAB59C055320C40790A4300C39D6FB939B7AF27263E043D281FCBBA1FD46
10     Info Hash:                                                         03/13/2020   Blacked   03/10/2020   04/15/2020   PA0002246103
       9634F7BD54E2FE8B08705AEB5144547ADEC8AB3C                           05:07:36
       File Hash:
       3F55C01EC49B2EBFACC7CE0DD0E9476E17B670CE855BA82E1C7851DA83EEC0F0
11     Info Hash:                                                         03/13/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       D9ADBA64E23469FD6183528400E2CCF609616D3A                           03:49:45     Raw
       File Hash:
       D2CDF8EC427473126A5F668A9854C9D13E01C4DDD3967609D3A974620A56D6C8
12     Info Hash:                                                         03/12/2020   Blacked   03/11/2017   05/25/2017   PA0002049782
       9D2940625388E32EFFF43824D38E5014018F377C                           08:00:08
       File Hash:
       67CF3FD118E030D362584B832E7A031E4B659956A4CD3CFF8DD8031D77A48EDF
13     Info Hash:                                                         03/09/2020   Blacked   02/29/2020   04/15/2020   PA0002246058
       EE41CC83BA2B698DB0BEACF4D727476257E07524                           01:46:42
       File Hash:
       0E2C639AF3D3C329DF9D63FC8946359D9175C58E0787253C8EFEA4A899B93429
14     Info Hash:                                                         03/08/2020   Tushy     03/01/2020   04/15/2020   PA0002244962
       3A350C87F066B60253D5FF0868262971A4848258                           21:32:28
       File Hash:
       29C72ABE1397F601FE81CAAC51AF0417F15CDD688432B1205A86325ECBA4B10C
15     Info Hash:                                                         02/27/2020   Blacked   02/21/2020   03/18/2020   PA0002241534
       FDBF767F2A4D30D899BBBD659C08A7C789C980CA                           21:46:37     Raw
       File Hash:
       E590EF53B229E2A6E6CDE3C7FB0DEA01D902EAF35204CDAAAFA9C26995BBFC31
16     Info Hash:                                                         02/27/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       D1FCA6C4AEAD5A8C5E11A0E78651F92B30916D98                           21:46:33
       File Hash:
       3E44937FD692A4A507E0755AE8B4CAC520190C47DBFF60EC595977EC7428FA37
17     Info Hash:                                                         02/27/2020   Blacked   02/17/2020   04/17/2020   PA0002246110
       8465B1A1E754F37568ACB2018F9F432D7DAB4CE5                           21:13:22     Raw
       File Hash:
       87F97EE34DE2EFAD83B3B6C178D98F66F9234B9171778A74C56BC5588271B210
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         02/27/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       48DA79F683789485CEB5C2D3CD2BBF02C872F210                           18:58:57
       File Hash:
       644AB34A0CDB356C03C6891C409E39387C6798A62E8CC2B4F90837CCD272F86B
19     Info Hash:                                                         02/27/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       7C29A6BB22642B47914D9CAFB175B1D27A393B54                           17:17:15
       File Hash:
       40208A840292C997ED3725A15D4EBBECB53E1EF4ED1F21F7E398BCD2A6A3C443
20     Info Hash:                                                         02/27/2020   Blacked   05/10/2017   06/22/2017   PA0002039285
       38223971574965FD5F4ADABF11021E51CD10E338                           13:12:39
       File Hash:
       34D39FDEACB018D52BAAD5F69D131B6DAE9D821DCAAE72D380E281962F8C8EFC
21     Info Hash:                                                         02/27/2020   Blacked   01/10/2019   02/02/2019   PA0002155382
       12354ED6924E7F67F0519CCF2CF47CC5BB340E5E                           12:13:48
       File Hash:
       EC99C853060B59F506D14C2E7DDF479D91F300857E22558B098EC9F777ADE040
22     Info Hash:                                                         02/18/2020   Tushy     01/26/2020   02/20/2020   PA0002237626
       A5D806E499E18B9CF7BBAE740BD3423B200C6FDB                           21:38:16
       File Hash:
       4AAEA81B132ED5E51B7B6D544D3A8C7903B96FC1F91F8DF4CF878B89512E0B09
23     Info Hash:                                                         02/18/2020   Tushy     02/15/2020   03/15/2020   PA0002240542
       A1AFA3D59DEFF4A39544D38298026F51FA5F0173                           20:57:51
       File Hash:
       69202153822A9FCA5FD896E7CAC6768099626E179B1312F2F55EB5FB8A481DB5
24     Info Hash:                                                         02/18/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       249EF04F6B26E7355BD407EC03AD4B1195089E3A                           17:24:10     Raw
       File Hash:
       6B098BF2E80EEDDB400147CC15800C70F6D28144076E1A4FA10FB91BEB977CCE
25     Info Hash:                                                         02/18/2020   Blacked   02/06/2020   02/20/2020   PA0002229053
       AACF6BA7BAEA95F5EBE6A06B86E4D0DBBC9AA17D                           02:04:17     Raw
       File Hash:
       837E1490718032F2F3BF70CBA954C1B91292F83F3300EFA39B0FAAFC76E019F3
26     Info Hash:                                                         02/18/2020   Blacked   02/09/2020   03/18/2020   PA0002241446
       6EE19C875405AC93240E49A6CD8828BCE38BBE46                           01:49:10
       File Hash:
       605C3ECCF85B264E024EBB0503A552E7FECE603972FE9C1ED99B11DB58C92547
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         02/17/2020   Tushy     02/05/2020   03/15/2020   PA0002240545
       833F20C9EF962633609947223FE2BD9D39B8DE6B                           22:18:18
       File Hash:
       56286C375A29DAD6579BC2CCD161AA66EA43DB9752D3AE8CE40F4E7EC25B33CC
28     Info Hash:                                                         02/17/2020   Blacked   02/04/2020   02/20/2020   PA0002229052
       CF0F73080BEE2B181DC4CD1C9EF5CD6EF7DE8508                           22:06:17
       File Hash:
       80B53A940C5080A4CCD3AC751E51450CF770E1AC3640B9E4B26292153BE3D5A9
29     Info Hash:                                                         02/04/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       2CF3BB3806D28EC3CAA535BE93D87F42270ECDFF                           21:58:21
       File Hash:
       A024BB4B6ED4CADB4039F80A41CBA11970248C6E0F414E5BC47B62702058AAAE
30     Info Hash:                                                         02/04/2020   Blacked   01/30/2020   02/20/2020   PA0002237624
       7A9ED3EB61240BE4530B037FBDE01BD5E2BB2C5B                           19:54:29
       File Hash:
       88BDCCAE7679694A7D5656905A5456BD91499056294A55C1E807550CEA30F8E5
31     Info Hash:                                                         02/04/2020   Tushy     01/01/2020   01/27/2020   PA0002223953
       A44B20E89E05048F1352107658B59BBD76FCEBC8                           13:13:46
       File Hash:
       5AD8F35458C5BAAE4D3F369B497CE21ED66FD17184AB56C1613547DCC716BFB7
32     Info Hash:                                                         01/24/2020   Blacked   01/20/2020   02/04/2020   PA0002225586
       C928E9AFC20D9764DC3317973F8EF2D22A185F95                           15:09:36
       File Hash:
       4A160C8FDD1A57AD4CE35F7C589DD75C752EC79DCFFBF6B90F319A935F01D16B
33     Info Hash:                                                         01/15/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       FF29924C7C836180842BB92143F19D0F3BEFA3E9                           17:57:48
       File Hash:
       5A0ADBA8C9A43A01DEC1C9FE51D16254C2448235709D089A01B227A6AF297A1E
34     Info Hash:                                                         01/15/2020   Tushy     01/11/2020   02/03/2020   PA0002236483
       B4511946DF6273830D0EB66674308E1656F22B66                           14:54:01
       File Hash:
       37C1FD42C5D8BACA7529DB15C5A4BD4A5FC8EF656DA2416EBC9252137881C26E
35     Info Hash:                                                         01/10/2020   Blacked   01/07/2020   02/03/2020   PA0002236198
       D43AD2430F2F1675599B894C705C6BB8714DC441                           21:18:30     Raw
       File Hash:
       7B69D8B697076CF5A7552CB514CF2D9E1F12B09A826D8B967F2D0A09F1124ABC
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         01/10/2020   Blacked   01/02/2020   02/04/2020   PA0002225581
       816C4F2AF81BF4CDE4F0397FCAA1FD950C632D68                           18:58:10     Raw
       File Hash:
       23154B464D8003706273C6A55AA78B37E4A51BCB80147313801DF00CD80486F2
37     Info Hash:                                                         01/10/2020   Vixen     01/04/2020   01/27/2020   PA0002223959
       8AE27CDCA54F57960A685783F193F25D3037E7CE                           16:55:42
       File Hash:
       3DB1A60532777748B0CDD51F470BC1997D18EEC914312A1540734BE202A5B859
38     Info Hash:                                                         01/10/2020   Blacked   01/05/2020   02/03/2020   PA0002225565
       6599070069A9A826E35061C66324299EA034830D                           15:59:35
       File Hash:
       F2FFF02D7544C74634BDF0F876D30AFA75E8B1AC1563843C06FCF5E046934377
39     Info Hash:                                                         01/10/2020   Tushy     01/06/2020   02/03/2020   PA0002236202
       D44CC814E24EF2446FFE2EF749A2110AD9658836                           12:27:55
       File Hash:
       BDA9BA99487F613A5ECBE5565801CC20786162CEA85527894D1E3094D7BBE315
40     Info Hash:                                                         12/30/2019   Blacked   12/28/2019   01/27/2020   PA0002223954
       8FB9DA5AF95D2263E0AA1D0E8A59E73FDF53EC95                           13:51:28     Raw
       File Hash:
       532699269D5BDEA165CC77048507F0256DA013FE36322A4CA4AFA99743D7692A
41     Info Hash:                                                         12/29/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       80477CCB62EF861A11C609B9C95AB02F51EBEA78                           16:54:26
       File Hash:
       B5F2CC9857650373629E57B213F962494C69BC5EFDFA79C4B36E032E51A5FDA0
42     Info Hash:                                                         12/29/2019   Tushy     12/22/2019   01/22/2020   PA0002234863
       64E5A670D72155144861E3F1A540244FC93DD620                           16:07:06
       File Hash:
       9EF07345C5CB3B960537862FA8897CBCD0A50C4718FF5FF79C6B852E76ABB2D4
43     Info Hash:                                                         12/18/2019   Blacked   12/11/2019   01/03/2020   PA0002219628
       996F82578C4FE451BE2E7C2B4977A628DB2EFFFA                           13:07:48
       File Hash:
       59A88FC83130B7571A183F1538701825CED832184729F4FC7C643C6CD5B2664D
44     Info Hash:                                                         12/18/2019   Blacked   12/08/2019   12/17/2019   PA0002217664
       739C06081F41956471B49EF4B99C37E8F8EA9A9A                           12:19:35     Raw
       File Hash:
       EE80E103B0DD52AA38BAAC4123947867C2A7269C438AEB648E2A9DCD44777FB9
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         12/10/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       12182D22132C51683DD2ED57A4C29BFF03005D82                           19:14:42
       File Hash:
       225268A77C5821083770643271C36B0CDB36C8B5185CA296C5D5C83D16267F10
46     Info Hash:                                                         11/14/2019   Blacked   11/11/2019   11/27/2019   PA0002213994
       65B1946A16DBBE039A23501986574A1A7006F206                           07:12:11
       File Hash:
       45C2649F6F7F08AA46A93D1D5086BDF7702AA909526AE3D7D7984F1654F6F0C6
47     Info Hash:                                                         11/14/2019   Blacked   11/08/2019   12/03/2019   PA0002232045
       4D004B80BA300B2B5ABF4D9EDA2F5BEDFCF22905                           03:21:46     Raw
       File Hash:
       3B36E7EBCB08AFD1014DD723ACD45A74B404EF987DB5D1884904A3A80F6CB8E0
48     Info Hash:                                                         11/14/2019   Tushy     11/07/2019   12/03/2019   PA0002232040
       3EAB4E8B1A889911E919DEAE7BCF23F31BC01E01                           02:52:31
       File Hash:
       DAEDDDDF4A554984F05191F62E7A75FB04DFD1172F275F083FE191D3D96F7E9E
49     Info Hash:                                                         11/13/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       E735EA357666DED006E231B6C0088958A5C89744                           23:42:08
       File Hash:
       353FEF6A78480786CB531A4AFC7F59D196EC18C5E430A53E37FAE917F3E9EE3C
50     Info Hash:                                                         11/13/2019   Blacked   11/03/2019   11/27/2019   PA0002213995
       57E3D904A1324E05E59E5529705A1E68EE50C5B0                           20:27:20     Raw
       File Hash:
       6C015F9CAA2C5C1DC830BB007B1E624275DB2F3666EC6BBF61B46F2A310D9506
51     Info Hash:                                                         11/13/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       76F1EF5F207135FF9D88AD2BEFC8F8A6817661AB                           20:11:27
       File Hash:
       D21A1EFC1FBE8C7194A5734236CB95700D7FD556013388B6AE0F2153F8C76D83
52     Info Hash:                                                         11/13/2019   Blacked   08/18/2019   09/17/2019   PA0002216216
       44DC6B120FF153D8D5237A9648BA91B9581B9867                           13:31:50
       File Hash:
       AEBB689AF297A35295B0DB90A5EC38AD71797DD39A30449FB51831B58D1064D0
53     Info Hash:                                                         11/13/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       DB9BEB6767C8F8C13813BB0018DB37D538F54C9E                           13:18:58
       File Hash:
       642D6BFBFF7824C7790BADF0E4745CE2D533FC76DC5C9602FB17F2B5574BC933
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         11/13/2019   Blacked   08/20/2019   09/13/2019   PA0002200701
       154B04EC43E7EAA6008422B2C37D0B51359C1156                           13:15:14     Raw
       File Hash:
       DBF27FB2E42B3F20528421A3B6226549767CE67EB9A82174E04AE4BCC397DA12
55     Info Hash:                                                         11/13/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       7E2F43B62937AE0299A7E6EB53476B1CC6A5FAD2                           13:09:57     Raw
       File Hash:
       ACBC1ED6A80B35010CCF8E454D5D85FE529D358336A21E87BC6B4D9A1345C43B
56     Info Hash:                                                         11/03/2019   Tushy     10/28/2019   11/05/2019   PA0002227106
       1884F72344121CD7FEFA5893D0969AA9E47370B8                           15:46:55
       File Hash:
       C70398C9D731697DA1771680334F165E6124A962806289F0633A9433A89C447D
57     Info Hash:                                                         11/03/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       D5EFFA1D7ED85180C80AF592683FBFEC9CCDC63E                           15:44:24
       File Hash:
       9BDC042671D4625F134162670467C6C4AFC60B9EDA01BDE4E5BF133975DF2F62
58     Info Hash:                                                         10/30/2019   Tushy     09/18/2019   10/01/2019   PA0002217340
       6813368AA533D41703D5E6A0C3DF6888595BD856                           01:50:51
       File Hash:
       5FBA7A70DB8BFC90D583644803506681326D959BAAB6B1A11FB944CD787E7359
59     Info Hash:                                                         10/29/2019   Tushy     10/23/2019   11/05/2019   PA0002227103
       20A302C1D1B78E4859E17E291F82F07B1DBD1B9A                           21:15:10
       File Hash:
       D59525FC3F411AF429B0A0883460036058E6E43675CA11C89579F7275FB13240
60     Info Hash:                                                         10/29/2019   Blacked   10/24/2019   11/05/2019   PA0002210293
       C2940CD3D40A9AA36CC6EFFC5C497780F06422B9                           18:10:12     Raw
       File Hash:
       BB04BEF65F97908459A72857FB6CED65B5629585DBADA45AE827B9220036FF27
61     Info Hash:                                                         10/29/2019   Blacked   10/22/2019   11/05/2019   PA0002210294
       F3F80B20B95C2037D1C6B8D7D5CEBF12C49D716C                           17:21:06
       File Hash:
       09BD24610C1E6BDB7D5677D729578988DB42772AC43D03D6EAE1A628EA4B4682
62     Info Hash:                                                         10/29/2019   Tushy     09/13/2019   10/07/2019   PA0002205470
       AB9089788DD3305A93DEB461B23F7E6EA23B3922                           16:36:26
       File Hash:
       F3C2BAD84EF2261F79304F6322ED566EA1CC3D8D3A1DE0E6C71409F150863950
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         10/29/2019   Tushy     03/07/2018   04/17/2018   PA0002116089
       0147B4A518F4B2E7C22D8BC5EF4AED263D3227B2                           16:34:47
       File Hash:
       8A521A2E451A51F7AEB074728AAE656AA21675613B030175230D067BEA3FA548
64     Info Hash:                                                         10/29/2019   Blacked   12/31/2017   01/15/2018   PA0002099700
       1C67314C0D523A576F59E142D9EC1CBF9069723F                           16:11:54
       File Hash:
       A97E2F01BEE0C18CF06B3366082CCCE8E3CA248C8CF55DED18D4AA119962F354
65     Info Hash:                                                         10/29/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       37154C285432116247326497B5A515AD53393F43                           16:05:35     Raw
       File Hash:
       E10BA847FCD4C1F3F36000EEFF6F6C93BCA06D08A2401220102E2038F09D9650
66     Info Hash:                                                         10/29/2019   Tushy     04/01/2018   04/17/2018   PA0002116061
       9E6D66E7E182667C4CAAE2C5C4DB1B28401340F7                           15:49:15
       File Hash:
       0756F400F44B4BC3E725C4455E2A41B7961831F8434183A76A5D631F62E1493B
